            Case 4:19-cv-03769 Document 1 Filed on 10/01/19 in TXSD Page 1 of 7


                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

ROBERT ISMAEL LOPEZ RODRIGUEZ
On his own behalf and through his next friend,
his sister in law, Monica Alvarenga
Plaintiff/Petitioner

v.

KEVIN K. MCALEENAN,
Acting Secretary, U.S. Department of
Homeland Security and Commissioner, United
States Customs & Border Protection,
JOHN P. SANDERS ,
Acting Commissioner of CBP,
CARLA PROVOST,
Acting Commissioner of CBP,
RODOLFO KARISCH,
Chief Patrol Agent- Rio Grande Valley Sector,
and
MICHAEL J. PITTS
Field Office Director, ICE/ERO, Brooks
County Detention Center

Defendants/Respondents


  PETITION FOR WRIT OF MANDAMUS AND COMPLAINT FOR DECLARATORY AND
                          INJUNCTIVE RELIEF

TO THE HONORABLE COURT:

       NOW COMES, ROBERT ISMAEL LOPEZ RODRIGUEZ (hereinafter: “Mr. Rodriguez”),

on his own behalf and through his next friend, sister in law, Monica Alvarenga, by and through the

undersigned attorney, allege and prays as follows:

                                   JURISDICTION AND VENUE

       1.      Mr. Rodriguez hereby files this PETITION FOR WRIT OF MANDAMUS AND

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF seeking declarations under 28
             Case 4:19-cv-03769 Document 1 Filed on 10/01/19 in TXSD Page 2 of 7


U.S.C. § 1331, 28 U.S.C. §2201, 28 U.S.C.§1361 and Administrative Procedure and Declaratory

Judgment Acts, as well as Rule 57 of Federal Civil Procedure.

       2.        Venue is proper in this district since Monica Alvarenga lived in Houston, Texas and

defendants are officers and employees of the United States of America, this according to 28 U.S.C.

§1391(e)(1)(C).



                                                        PARTIES

       3.        Robert Ismael Lopez Rodriguez, is an alien detainee whose location has not been

disclosed by Defendants, and who as a result, has not been afforded the right to be represented by

counsel.

       4.        Kevin K. McAleenan is the duly appointed acting Secretary of the U.S. Department of

Homeland Security and duly appointed Commissioner of the United States Customs and Border

Protection. He is sued in his official capacity only.

        5.       John P. Sanders is the Acting Commissioner of CBP. He is named in his official

capacity only.

        6.       Carla Provost is the duly appointed Chief of the United States Border Patrol, and is

being sued in her official capacity only.

        7.       Rodolfo Karisch is the the duly appointed Chief Patrol Agent – Rio Grande Valley

Sector and is being sued in his official capacity only.

        8.       Michael J. Pitts, is the duly appointed Field Office Director – Brooks County Detention

Center – ICE/ERO and is being sued in his official capacity.

                                                  FACTS

        9.       Mr. Rodriguez is a citizen of El Salvador born on October 07, 1999. He entered the

United States through the Mexico/Texas border on or about September 19, 2019.

        10.      On September 19, 2019, Mr. Rodriguez was detained by CBP while crossing the border.
         Case 4:19-cv-03769 Document 1 Filed on 10/01/19 in TXSD Page 3 of 7


       11.    On said date, at approximately 11:30PM, Mr. Rodriguez was able to contact his next

friend, Monica Alvarenga via telephone.

       12.    This was the last direct contact Mr. Rodriguez has been afforded with his family.

       13.    Multiple attempts have been made to aquire more information. These attempts proved

fruitless until September 21, 2019 when Mr. Rodriguez's family was informed that he was detained in

Brooks County Detention Center.

       14.    Later, on September 23, 2019, Mr. Rodriguez's family was informed he was no longer

detained there. However, no further information was provided.

       15.    As it stands, CBP has failed to provide any information which would allow Mr.

Rodriguez's family to locate him. He does not appear on the Immigration and Customs Enforcement

Detainee Locator.

       16.    As a result of Defendant's failure to properly process Mr. Rodriguez, he has been denied

the opportunity to consult with counsel.

                                           FIRST CAUSE OF ACTION

                        Administrative Procedures and Declaratory Judgment Acts

       17.     Mr. Rodriguez incorporates by reference all previous paragraphs.

       18.     As provided by 5 U.S.C. §706. Scope of review

               To the extent necessary to decision and when presented, the reviewing court shall
               decide all relevant questions of law, interpret constitutional and statutory provisions,
               and determine the meaning or applicability of the terms of the agency action. The
               reviewing court shall:

                      (1) [...]

                      (2) hold unlawful and set aside agency action, findings, an conclusions found to
                      be-----

                                  (A) arbitrary, capricious, and abuse of discretion, or otherwise not
                                  in accordance with law;
     Case 4:19-cv-03769 Document 1 Filed on 10/01/19 in TXSD Page 4 of 7


                           (B) contrary to constitutional right, power, privilege, or immunity;

                           (C) in excess of statutory jurisdiction, authority, or limitations, or short
                   of statutory right;

                           (D) without observance or procedure required by law;

                           (E) unsupported by substantial evidence in a case subject to
                           sections 556 and 557 if this title or otherwise review on the record
                           of an agency hearing provided by statute; or

                        (F) unwarranted by the facts to the extent that the facts are subject to
                trial de novo by the reviewing court.
19. The decision by Defendants to continue the detention of a given detainee, and refuse to

   disclose his wherabouts, rather than releasing him/her with an electronic tracking devices, as

   was the practice in prior years, or transferring him/her to the custody of ICE, in order so that

   they be moved to actual detention centers, is a final agency action within the meaning of 5

   U.S.C. §704, for which there is no other adequate remedy in a court. Such actions therefore are

   subject to judicial review.

20. Pursuant to 5 U.S.C. §706, this Court therefore is urged to issue a Declaratory Judgment,

   declaring such agency unlawful, on the grounds that they are: (A) arbitrary, capricious, an abuse

   of discretion, or otherwise not in accordance with law; (B) contrary to constitutional right,

   power, privilege, or immunity; (C) in excess of statutory jurisdiction, authority, or limitations,

   or short of statutory right.



                                    SECOND CAUSE OF ACTION

                                             MANDAMUS

   21.     Mr. Rodriguez incorporates by reference all previous paragraphs.

   22.     28 U.S.C. §1361 reads as follow:

           The district courts shall have original jurisdiction of any action in the nature of
           mandamus to compel an officer or employee of the United States or any agency thereof
           to perform a duty owed to the plaintiff.
          Case 4:19-cv-03769 Document 1 Filed on 10/01/19 in TXSD Page 5 of 7


        23.    In the alternative, should the Court determine that full relief cannot be afforded under

the above causes of action, Mr. Rodriguez asserts that he should be entitled to a writ of mandamus,

ordering Defendants to disclose Mr. Rodriguez's present whereabouts. Mr. Rodriguez asserts that, in his

case, under the Due Process Clause of the Fifth Amendment: (1) he would have a clear right to relief,

(2) the Defendants would have a clear duty to act, and (3) no other adequate remedy would exist. See,

Samirah v. Holder, 627 F.3d 652 (7th Cir 2010) , and Sia Ass'n of Bay Area v. U.S., 849 F. Supp. 2D

916, 923-25. (N.D. Cal. 2012).

        24.    Mr. Rodriguez has the right to have his location disclosed, and be placed in proper

removal proceedings so that he may seek the advice of counsel on how to best pursue his immigration

case.

                                     THIRD CAUSE OF ACTION

                                    WRIT OF HABEAS CORPUS

   25. Mr. Rodriguez incorporates by reference all previous paragraphs.

   26. Mr. Rodriguez's detention, without access to counsel, violates the Due Process Clause of the

        Fifth Amendment to the U.S. Constitution and other legal rights, giving rise to causes of action

        in habeas corpus. See Nunez v. Boldin, supra.

   27. It is therefore urged that this Honorable Court issue a Writ of Habeas Corpus, ordering that the

        named Plaintiff's location be disclosed and either be immediately released with an electronic

        tracking device, or that reasonable bond, not to exceed $2,500, be set.



         REQUEST FOR TEMPORARY RESTRAINING ORDER AND MOTION FOR

                                   PRELIMINARY INJUNCTION

   28. Mr. Rodriguez incorporates by reference all previous paragraphs.

   29. On information and belief, it is alleged that the named Plaintiff have well-founded fear of

        returning to their country of origin for reasons which sound in asylum. They have been denied
          Case 4:19-cv-03769 Document 1 Filed on 10/01/19 in TXSD Page 6 of 7


       access to legal counsel, and prejudiced from such denial in that they have not had the

       opportunity to apply for asylum.

   30. As such, Plaintiff have shown by clear and convincing evidence that it would be

       unconstitutional and prohibited as a matter of law to execute any order of expedited removal

       against the Plaintiff without first allowing them access to counsel and a meaningful opportunity

       to seek any relief from removal for which they may be eligible. See, 8 U.S.C. § 1252(f)(2).

   31. Therefore, Plaintiff seeks an order barring his removal from the United States until he has been

       afforded the opportunity to speak with counsel after his location has been disclosed.


                                            PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully request that this Court:

1. Assume jurisdiction over the instant action;

2. Declare unlawful the actions of Defendants in holding Plaintiff without disclosing his location, on

the grounds that said actions are contrary to law and violate Due Process;

3. Issue a Temporary Restraining Order, restraining and enjoining Defendants from removing Plaintiff

from the United States and from not releasing them either on a reasonable bond (not to exceed $2,500),

or with an electronic monitoring device;

4. It is further urged that the Court set the case for a hearing on the motion for preliminary injunction at

the Court's earliest convenience.

5. It is further urged that the Court grant such order and further relief as the Court deems appropriate

and just, including an award of court costs and attorneys fees.



Respectfully submitted,

/s/ Manuel Solis
Manuel Solis, Attorney
Law Offices of Manuel Solis
P.O. Box 230529
        Case 4:19-cv-03769 Document 1 Filed on 10/01/19 in TXSD Page 7 of 7


Houston, Texas 77223-0529
Federal ID: 36113
State Bar No: 18826790

                             CERTIFICATE OF SERVICE

I hereby certify that a courtesy copy of the foregoing was this date served by email
to Christopher Pineda, AUSA, at christopher.pineda@usdoj.gov.

/s/ Manuel Solis
